 



Exhibit 10.27
SFBC INTERNATIONAL, INC.
RESTRICTED STOCK AGREEMENT
     This Restricted Stock Agreement (this “Agreement”) entered into as of
January 19, 2006, sets forth the terms and conditions of an award (this “Award”)
of restricted stock granted by SFBC International, Inc., a Delaware corporation
(“SFBC”), to Jack Levine (the “Recipient”) under the SFBC International, Inc.
1999 Stock Plan (the “Plan”).
     1. The Plan. This Award is made pursuant to the Plan, the terms of which
are incorporated in this Agreement. Capitalized terms used in this Agreement
that are not defined in this Agreement have the meanings as used or defined in
the Plan.
     2. Award. The number of shares of restricted stock subject to this
Agreement is 20,000.
     3. Vesting/Forfeiture.
          (a) The shares of restricted stock shall vest in equal increments of
5,000 shares on April 19, 2006, July 19, 2006, October 19, 2006 and January 19,
2007, as long as the Recipient is still a director or SFBC on the applicable
vesting date.
          (b) Notwithstanding the foregoing, if the Recipient is removed as a
director by the vote or written consent of the stockholders, or if he is not
re-elected a director at the next meeting of stockholders at which directors are
elected, all unvested shares of restricted stock shall vest immediately prior to
such event.
          (c) Notwithstanding any other provision of this Agreement, at the
option of the Board of Directors, all RSUs, whether vested or unvested, shall be
immediately forfeited in the event of:

  (i)   Purchasing or selling securities of SFBC in violation of the SFBC’s
inside information guidelines then in effect;     (ii)   Breaching any duty of
confidentiality including that required by SFBC’s inside information guidelines
then in effect;     (iii)   Competing with SFBC; or     (iv)   Recruitment of
SFBC personnel before or after termination of services as a director.

     4. Notices and Addresses. All notices, offers, acceptance and any other
acts under this Award Agreement (except payment) shall be in writing, and shall
be sufficiently given if delivered

 



--------------------------------------------------------------------------------



 



to the addressees in person, by Federal Express or similar overnight next
business day delivery, or by facsimile delivery followed by overnight next day
delivery, as follows:

     
To the Company:
  SFBC International, Inc.
504 Carnegie Center
Princeton, NJ 08540-6242
Facsimile: (609) 951-6823
 
   
With a copy to:
  Michael D. Harris, Esq.
Harris Cramer, LLP
1555 Palm Beach Lakes Blvd., Suite 310
West Palm Beach, FL 33401
Facsimile: (561) 659-0701
 
   
To the Recipient:
  Jack Levine
16855 NE 2nd Avenue
Suite 303
North Miami Beach, FL 33162
Facsimile: (305) 651-0611

or to such other address as either of them, by notice to the other may designate
from time to time. The transmission confirmation receipt from the sender’s
facsimile machine shall be evidence of successful facsimile delivery. Time shall
be counted to, or from, as the case may be, the delivery in person or by
mailing.
     5. Counterparts. This Award Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. The execution of this
Award Agreement may be by actual or facsimile signature.
     6. Attorney’s Fees. In the event that there is any controversy or claim
arising out of or relating to this Award Agreement, or to the interpretation,
breach or enforcement thereof, and any action or proceeding is commenced to
enforce the provisions of this Award Agreement, the prevailing party shall be
entitled to a reasonable attorney’s fee, costs and expenses.
     7. Severability. If any term or condition of this Award Agreement shall be
invalid or unenforceable to any extent or in any application, then the remainder
of this Award Agreement, and such term or condition except to such extent or in
such application, shall not be affected hereby and each and every term and
condition of this Award Agreement shall be valid and enforced to the fullest
extent and in the broadest application permitted by law.
     8. Entire Agreement. This Agreement represents the entire agreement and
understanding between the parties and supersedes all prior negotiations,
understandings, representations (if any), and agreements made by and between the
parties. Each party specifically acknowledges, represents and warrants that they
have not been induced to sign this Agreement

2



--------------------------------------------------------------------------------



 



     9. Governing Law. This award shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to principles
of conflicts of laws.
     10. Headings. The headings in this Agreement are for the purpose of
convenience only and are not intended to define or limit the construction of the
provisions hereof.
     IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed and delivered as of the date aforesaid.

          SFBC INTERNATIONAL, INC.  
 
Witness      
 
Witness   By:
 
Jeffrey P. McMullen, Chief Executive Officer     RECIPIENT  
 
Witness      
 
Witness   By:
 
Jack Levine

3